09/05/2017


                                           DA 17-0107
                                                                                          Case Number: DA 17-0107

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2017 MT 220N



IN RE THE MARRIAGE OF:

MICHAEL J. BARLOW,

              Petitioner and Appellee,

         v.

SANDRA C. BARLOW,

              Respondent and Appellant.



APPEAL FROM:           District Court of the Sixth Judicial District,
                       In and For the County of Park, Cause No. DR 09-13
                       Honorable Brenda R. Gilbert, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Kevin T. Sweeney, Attorney at Law, Billings, Montana

                For Appellee:

                       Karl Knuchel, Karl Knuchel, P.C., Livingston, Montana



                                                   Submitted on Briefs: August 16, 2017

                                                              Decided: September 5, 2017


Filed:

                       __________________________________________
                                         Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Sandra Barlow appeals from the District Court’s Findings of Fact, Conclusions of

Law, Final Parenting Order, and Order Regarding Child Support. We affirm.

¶3     The parties were married and have three children. The marriage was dissolved in

2010 and the District Court adopted a parenting plan from a settlement agreement entered

by the parties. In December 2015 the Montana Child Support Enforcement Division

(CSED) considered and modified the child support by increasing the amount due from

Michael. Both parties objected to the decision and sought judicial review. The District

Court conducted a hearing in August and October 2016, and reviewed the parenting plan

and the CSED support determination. The District Court’s order appealed from modified

the parenting provisions and affirmed the CSED support determination.

¶4     There is a presumption in favor of a district court’s determination of child support,

which will be overturned only where there has been an abuse of discretion. In re

Marriage of Sullivan, 258 Mont. 531, 537, 853 P.2d 1194, 1198 (1997). Child support

obligations are determined, as in this case, by applying the uniform child support

guidelines adopted by the Montana Department of Health and Human Services. The


                                             2
amount of support determined under the guidelines is presumed to be adequate and

reasonable unless the district court finds by “clear and convincing evidence” that

application of the guidelines would be unjust or inappropriate. Section 40-4-204(3)(a),

MCA.

¶5     The District Court considered the parties’ evidence of Michael’s income and

adopted the CSED support decision. Further, the District Court adequately considered

and resolved the issue of credit given to Michael after he assumed responsibility for a

$25,000 medical bill for one of the children. There was no clear and convincing evidence

that the CSED decision should be modified, and the District Court did not abuse its

discretion.

¶6     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, this case presents a question controlled by settled law or by the clear

application of applicable standards of review.

¶7     Affirmed.


                                                 /S/ MIKE McGRATH


We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                            3